


Exhibit 21


Subsidiaries of Hudson Global, Inc.
 
 
 
 
 
 
Subsidiary
  
State or jurisdiction
of incorporation
  
Percentage 
owned
Hudson Global Resources (Aust) Pty Limited
  
Australia
  
100
%
Hudson Highland (APAC) Pty Limited
 
Australia
  
100
%
Hudson Belgium SA NV  
  
Belgium
 
100
%
Hudson Global Resources Belgium NV
 
Belgium
 
100
%
James Botrie and Associates, Inc.
  
Canada
 
100
%
Hudson Recruitment Shanghai Limited
  
China
 
100
%
Hudson Highland Group Holdings International, Inc.  
  
Delaware
  
100
%
Hudson Global Resources S.A.S.  
  
France
  
100
%
Hudson Global Resources Hong Kong Limited
  
Hong Kong
  
100
%
Hudson HoldCo (Hong Kong) Limited
 
Hong Kong
  
100
%
Hudson Global Resources Jersey Limited
 
Jersey
  
100
%
Hudson Europe BV
  
Netherlands
  
100
%
Hudson Global Resources (NZ) Ltd  
  
New Zealand
  
100
%
Hudson Global Resources Management, Inc.  
  
Pennsylvania
  
100
%
Hudson Global Resources Sp.Zo.O
  
Poland
  
100
%
Hudson Global Resources (Singapore) Pte Limited
  
Singapore
  
100
%
Hudson Global Resources Madrid S.L.  
  
Spain
  
100
%
Hudson Global Resources S.L.  
  
Spain
  
100
%
Hudson Global Resources Switzerland
 
Switzerland
 
100
%
Hudson Global Resources Limited
  
United Kingdom
  
100
%



Listed above are certain consolidated directly or indirectly owned Hudson
Global, Inc. subsidiaries included in the consolidated financial statements of
Hudson Global, Inc. Unlisted subsidiaries, considered in the aggregate, do not
constitute a significant subsidiary.


